

 S256 ENR: Esther Martinez Native American Languages Programs Reauthorization Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and
			 nineteenS. 256IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Native American Programs Act of 1974 to provide flexibility and reauthorization to
 ensure the survival and continuing vitality of Native American languages.1.Short titleThis Act may be cited as the Esther Martinez Native American Languages Programs Reauthorization Act.2.Native American Languages Grant ProgramSection 803C of the Native American Programs Act of 1974 (42 U.S.C. 2991b–3) is amended—(1)in subsection (b)(7)—(A)in subparagraph (A)(i), by striking 10 and inserting 5; and(B)in subparagraph (B)(i), by striking 15 and inserting 10; and(2)in subsection (e)(2)—(A)by striking or 3-year basis and inserting 3-year, 4-year, or 5-year basis; and(B)by inserting , 4-year, or 5-year after on a 3-year.3.Reauthorization of Native American Languages Program(a)In generalSection 816(e) of the Native American Programs Act of 1974 (42 U.S.C. 2992d(e)) is amended by striking such sums and all that follows through the period at the end and inserting $13,000,000 for each of fiscal years 2020 through 2024..(b)Technical correctionSection 816 of the Native American Programs Act of 1974 (42 U.S.C. 2992d) is amended in subsections (a) and (b) by striking subsection (e) each place it appears and inserting subsection (d).Speaker of the House of RepresentativesVice President of the United States and President of the Senate